PER CURIAM.
This action was brought for a breach of contract. The evidence seems to be uncontradicted that the contract to pay the sum of $30 was made directly between the plaintiff and the son •of the lessee, who was also her agent. He had a right to make a personal contract of the nature under consideration, and would be bound by its terms, if it was performed. There may be some question as to whether or not, at- one time, the respondent intended to fulfill; but the fact appears without contradiction that he did thereafter, and within the time limited by the contract, fulfill all its terms. Hence, there could be no rescission of it, as argued by the appellant; and he became entitled to the money which was promised by appellant; and therefore the judgment should be affirmed, with costs.